Citation Nr: 1429121	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond August 8, 2010, for receipt of educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill (MGIB)).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, had unverified active service from August 1996 to August 7, 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in August 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Veteran appeared at the Phoenix, Arizona RO and testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In September 2013, the Board remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The Veteran entered active duty August 1996 and was separated from service on August 7, 2000, with no further military service.
 
2.  In June 2010, the Veteran filed an initial application for VA education benefits, and in July 2010, he filed a request to extend the delimiting date.

3.  The Veteran's delimiting period for receiving Chapter 30 educational benefits expired on August 8, 2010.  
 
4.  The evidence does not show that the Veteran was prevented from initiating or completing a program of education within the eligibility period due to any personal physical or mental disability.



CONCLUSION OF LAW

The claim for an extension of the applicable delimiting date for receiving educational assistance benefits under Chapter 30 of Title 38 of the United States Code (MGIB), beyond August 8, 2010, is denied.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1033(c), 21.7050(a), 21.7051(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the Veteran. 

The United States Court of Appeals for Veterans Claims has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  In letters in September 2010, February 2011, and December 2013, in addition to the March 2011 statement of the case, March 2014 rating decision, and March 2014 supplemental statement of the case, the RO provided notification to the Veteran of the criteria for an extension of the delimiting date, namely, medical infeasibility for initiating/completing an education program, what evidence was lacking to substantiate the claim, and what evidence VA still needed from the Veteran to satisfy such criteria.  Therefore, considering such notifications and what VA has done and will do if the requested evidence was received from the Veteran, the Board finds that no further action is necessary under the statutory and regulatory duties to notify.

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 C.F.R. § 21.1032.  The Veteran has submitted a private medical report from his doctor in November 2010 and treatment records from Chandler Regional Medical Center, but he has not identified any additionally available evidence for consideration in his appeal, despite requests to do so such as the RO request in December 2013. 

Further, the Veteran was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board videoconference hearing in August 2011, the undersigned Veterans Law Judge indicated that the hearing would focus on the issue of an extension of the delimiting date beyond August 8, 2010, for receipt of educational assistance under Chapter 30 (MGIB), and essentially discussed the element of the claim - medical infeasibility to initiating an education program - that was lacking to substantiate the claim.  The undersigned asked questions to probe the reason why the Veteran believes his MGIB benefits should be extended beyond August 8, 2010.  There was no pertinent evidence identified by the Veteran that might have been overlooked and that might substantiate the claim.  The hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for an extension of the delimiting date beyond August 8, 2010, for receipt of educational assistance.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

Legal Criteria

The provisions of Chapter 30, Title 38 of the United States Code, allows for educational assistance for members of the Armed Forces after their separation from military service.  For eligibility to receive educational benefits pursuant to Chapter 30, an individual must serve a minimum of two years of active duty, depending on the obligated period of service at the time of induction, and be honorably discharged.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a). 

Generally, a veteran who entered active duty after June 1985 and who is eligible under the MGIB is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  The time limitation begins to run on the date of the veteran's last discharge or release from a period of active duty of ninety days or more of continuous service. 

The law provides that VA shall grant an extension of the applicable delimiting period provided that the veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible, and VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2). 

The VA must receive a claim for an extended period of eligibility by the later of the following dates:  one year from the date on which the veteran's original period of eligibility ended, or one year from the date on which the veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a). 

For purposes of determining the commencing date of an award of educational assistance benefits under Chapter 30, the date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  38 C.F.R. § 21.1029(b).  Regarding the applicable commencing date for payment of Chapter 30 benefits - where a person eligible to receive educational assistance under Chapter 30 enters into training, and the award is the first award of educational assistance for the program of education the eligible person is pursuing - the date is no earlier than one year before the date of the claim for benefits (as determined by 38 C.F.R. § 21.1029(b)).  38 C.F.R. § 21.7131(a)(1).

Facts

The file indicates that VA obtained from the Department of Defense documentation that the Veteran served on active duty from August 1996 to August 7, 2000.  The Veteran filed an initial application on-line for Chapter 30 (Montgomery GI Bill) VA education benefits (VA Form 22-1990) in June 2010.  He indicated that the date he has or could start training was June 3, 2010.  In June and July 2010, VA received the Veteran's enrollment certification from Mesa Community College, for terms from June to August 2010 and from August to October 2010.  In July 2010, the Veteran was awarded Chapter 30 (MGIB) education benefits, with a delimiting (termination) date of August 8, 2010.  Subsequently, the Veteran in July 2010 filed a request for an extension of the Chapter 30 benefits.  In his letter, he acknowledged that he had 10 years from the date of his military separation to use his benefits, and stated that he had not inquired about his benefits until recently.  He asserted that he was "neither ready or mature enough to handle furthering [his] education" until then, and that if he had attempted beforehand to go back to school, he "would have wasted both my time and a lot of peoples [sic] money."  He described how he took time off after service in 2000 "to experience life."  He worked as a dental assistant until a death in the family in 2002 required him to care for others in the family.  Following that, his daughter was born and being a single father and working full time, he "didn't have time to go back to school."  He noted that he was laid off from his work in 2008 due to his office closing down and that he has since been "desperately" searching for employment.  With the downturn in the economy, he decided to further his education.  He stated that his award of MGIB benefits from June 2010 through August 6, 2010 was insufficient for him to earn a degree and without his benefits he would not be able to stay in school and survive on a day to day basis.  He requested an extension of his benefits in order to continue his education for the betterment of his future.  

In an August 2010 letter, the RO notified the Veteran that his claim for an extension of the delimiting date for the receipt of education benefits was denied, on the basis that under the Chapter 30 program, his 10-year ending date could only be extended if he had a later period of active duty service at least 90 days in length or if a disability prevented him from initiating or completing his program of education.  

In September 2010, the Veteran filed another request for an extension of the Chapter 30 benefits.  In his letter, he described the factors that delayed his decision to further his education until June 2010.  He again noted his lack of motivation for school after service, the loss of his father in 2002, the additional family burdens placed on him, his working two jobs up until 2006 when he was hospitalized for two days for a mild stroke, the doctor's advice to reduce his stress, a mild heart attack two years later for which he was hospitalized for a week, a second heart attack earlier that year for which he was hospitalized for four days, and further doctors' advice to reduce his stress.  He decided that his best option was returning to school, as he was unable to handle the stress of a full time job and a full course load.  He requested an extension of education benefits to allow him to go to school full time and provide for his family without undue stress and financial burdens.  

In an October 2010 letter, the RO notified the Veteran that his claim for an extension of the delimiting date for the receipt of education benefits was denied because evidence requested in a September 2010 letter pertaining to the disability that prevented him from going to school was not received.  

In response to the RO's request for evidence about his disability that kept him from an education program, the Veteran indicated in a November 2010 statement that he had not been able to complete an education program within the allotted time due to the early stages of heart disease brought on by stress and his previous job.  He submitted a brief statement dated in November 2010 from his private doctor, which indicated the following information.  The Veteran had early signs of coronary artery disease and hypertension and needed to reduce stress.  He had multiple hospitalizations during the period of December 2006 to April 2010.  His disability prevented him from training or going to school beginning on December 12, 2006, with no ending date (his disability was ongoing).  

In a November 2010 letter, the RO notified the Veteran that his claim for an extension of the delimiting date for the receipt of education benefits was denied, on the basis that under the Chapter 30 program, his 10-year ending date could only be extended if he had a later period of active duty service at least 90 days in length or if a disability prevented him from initiating or completing his program of education.  

In a December 2010 statement, the Veteran disagreed with the RO's denial of his request for extension, asserting that he had supplied medical evidence explaining why he was not able to use his education benefits before the delimiting date.  He reiterated his problems with a heart disability and stated that due to his "on and off condition and stressful work environment" school was the best option for him.  

In a February 2011 letter, the RO requested that Veteran to furnish additional, specific evidence pertaining to his disability that prevented him from attending school.  In a March 2011 letter, the RO notified the Veteran that his claim for an extension of the delimiting date for the receipt of education benefits remained denied because evidence requested in letters dated in September 2010 and March 2011, pertaining to the disability that prevented him from going to school, was not received.  The RO informed him that medical infeasibility to pursue training may not be found for any period in which a claimant was employed full-time or able to attend school.  Further, a medical doctor must confirm a claimant's disability dates.  

In a substantive appeal statement received in April 2011, the Veteran reasserted his belief that his health problems had caused him not to start and complete schooling.  He stated that since 2008 his condition has hindered him from school and work.  

At an August 2011 Board hearing, the Veteran testified that his "one and only argument" was that he had health issues involving his heart dating back to 1998, resulting in hospitalizations.  He stated that he was recently diagnosed with diabetes mellitus that had been causing his heart issues (he claimed he had been misdiagnosed for close to 10 years, thinking that he had been having heart attacks when he was really experiencing symptoms related to diabetes).  He asserted that over the years his body had been "shutting down" in a way due to stress and his jobs.  At the time of the hearing, the Veteran submitted records from Chandler Regional Medical Center, dated in March 2011, showing that the Veteran was seen in the emergency room with complaints of chest pain.  It was noted that he had been seen multiple times in the past four years for the same kind of chest pain.  

In a December 2013 letter, the RO requested that Veteran to furnish additional, specific evidence pertaining to his disability that prevented him from attending school, but there was no response.  

Analysis

The Veteran contends that his delimiting date for receipt of educational assistance under Chapter 30 of Title 38 of the United States Code (MGIB) should be extended beyond August 8, 2010, due to disability that prevented him from initiating and completing his program of education.  A review of his file shows that he was discharged from active service on August 7, 2000, and the period of eligibility for Chapter 30 benefits ended on August 8, 2010.  He filed his initial claim for educational assistance benefits in June 2010 and was awarded benefits until August 8, 2010, when the benefits were terminated at the ending date of his eligibility (i.e., 10 years from the date of his discharge from service).  He filed his request for extension of the delimiting date in July 2010.  Thus, the claim for an extended period of eligibility was timely filed, that is, one year from the date on which his original period of eligibility ended.  

After reviewing the file, the Board finds that the preponderance of the evidence is against the Veteran's claim for extending the delimiting date for his Chapter 30 educational benefits.  That is, the evidence does not demonstrate that he was prevented from initiating or completing a program of education within the eligibility period on the basis of physical or mental disability not the result of his willful misconduct.  The regulations do not authorize the extension of a delimiting period for education benefits for any reason other than medical infeasibility.  38 C.F.R. § 21.7051(a)(2).  

As previously noted, the Veteran testified at his hearing as to the health concerns that he has had for many years to include heart problems and diabetes, for which he stated he was hospitalized at times.  To support his claim, he submitted records from Chandler Regional Medical Center, dated in March 2011.  Such records show at least a four-year history of similar chest pain complaints, but there is no indication that the Veteran's condition was of such severity to have prevented him from initiating or completing an education program.  

Other medical evidence in the file consists of a brief doctor's statement, dated in November 2010, indicating that the Veteran was prevented from training or going to school from December 2006 onward due to disability, and that he was diagnosed with early signs of coronary artery disease and hypertension that had required multiple hospital visits between December 2006 and April 2010.  The statement was unaccompanied by any inpatient or outpatient records.  While such evidence is significant and probative of the issue to be decided in this case, it does not clearly establish that a program of education was medically infeasible in light of other evidence in the file.  For example, in statements received in September 2010 and November 2010, the Veteran asserted that he had been hospitalized on at least three occasions (in 2006 for two days, in 2008 for a week, and in 2010 for four days) for mild stroke and heart attack, and that he was advised each time to take time off work and reduce his stress.  The record does not contain any of these hospital reports or any clinical records, but the Veteran conceded that he had worked full time (40+ hours a week, employed in more than one job) from May 2002 to December 2008, at which time he was forced to relocate due to the downturn in the economy (in a July 2010 statement he indicated he was laid off in 2008 due to his office closing down).  He also noted how he was not ready to return to school after his military discharge and that family and financial concerns did not allow him the time or opportunity to return to school.  He asserted that he did not decide to return to school until after he lost his job in 2008 and felt that further education would lead to better future prospects for him and his family.  Significantly, his initial statements given as reasons for extending the delimiting date for Chapter 30 benefits were not based upon medical disability but on lack of personal motivation and opportunity and on familial obligations.  It was only after he was informed of the bases for extending a delimiting date that he asserted medical disability (early stages of heart disease and the need to reduce stress) as a factor for not having initiated an education program prior to June 2010.  The content and timing of such statements are particularly illuminating and do not demonstrate that the Veteran was prevented from enrolling in an education program between August 2000 and August 2010.  The RO informed the Veteran in a March 2011 letter that if he was employed full-time, then it could not be found that pursuit of training or attendance at school was medically infeasible.  The Board agrees.  

The Board acknowledges that the Veteran has had ongoing health concerns over a portion of his period of eligibility for Chapter 30 benefits from August 2000 to August 8, 2010, as indicated by his private doctor in November 2010, but the statements of the Veteran as described above are opposed to the claim.  Further, despite requests for additional medical evidence to augment the doctor's statement that the Veteran was prevented from going to school due to medical disability (given that other evidence showed he had been working full-time), the Veteran has not furnished any evidence.  The provision of 38 C.F.R. § 21.7051(a)(2) requires that through medical evidence it must be "clearly established" that an education program was medically infeasible in order to receive an extension of Chapter 30 benefits.  In this case, the Board concludes that the evidence does not meet this required standard during the relevant time period from August 2000 to August 8, 2010.  The private doctor's statement in November 2010 does not constitute clear evidence of medical infeasibility, given the other evidence of record, and the Veteran has not furnished any additional medical evidence to supplement the doctor's opinion.   

While the Board sympathizes with the Veteran's circumstances, this decision is made in accordance with the relevant statutes and regulations.  Applying the law to the facts of the case, it is the Board's judgment that the Veteran was not prevented from initiating or completing the chosen program of education during the period of eligibility due to physical or mental disability.  Accordingly, his claim to extend the delimiting date beyond August 8, 2010 is denied.  

As noted above, the legal criteria governing service eligibility requirements for Chapter 30 educational assistance are specific, and as it is determined that the Veteran has not met the criteria for an extension of the delimiting date, his eligibility period for Chapter 30 benefits expired on August 8, 2010. 


ORDER

The appeal seeking an extension of the delimiting date beyond August 8, 2010, for receipt of educational assistance under Chapter 30 of Title 38 of the United States Code (MGIB), is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


